Case 9:20-cv-80205-AHS Document 1 Entered on FLSD Docket 02/12/2020 Page 1 of 18



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  PALM BEACH DIVISION

                                       CASE NO.:

  MARISABEL JIMINEZ,

          Plaintiff,

  vs.

  E-Z WELD GROUP, LLC,
  A Florida Limited Liability
  Company,

        Defendant.
  ___________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

  1.      Plaintiff, MARISABEL JIMINEZ, by and through her undersigned attorney, alleges the

  following against Defendant, E-Z WELD GROUP, LLC, a Florida Limited Liability Company,

  and states, to wit:

                                          INTRODUCTION

  2.      This action is brought pursuant to Title VII of the Civil Rights Act of 1964, as

  amended (42 U.S.C. § 2000e, et seq.), and 42 U.S.C. § § 1981 and 1985(3), alleging race and sex

  discrimination in employment and retaliation. The jurisdiction of this Court is invoked to secure

  protection of and redress the deprivation of rights guaranteed by federal law involving

  discrimination in employment.

                                   JURISDICTION AND VENUE

  3.      This is an action which arises under Title VII of the Civil Rights Act of 1967, as

  amended, (42 U.S.C. 2000e seq.).
Case 9:20-cv-80205-AHS Document 1 Entered on FLSD Docket 02/12/2020 Page 2 of 18



  4.     Jurisdiction is founded on 42 U.S.C. § § 2000e-5(f)(3), and 28 U.S.C. § 1331 (Federal

  Question).

  5.     Venue is proper in the Southern District of Florida pursuant to 42 U.S.C. § § 2000e-

  5(f)(3), Title VII “Venue”; and 28 U.S.C. § § 1391(b) and ( c) (Venue generally).

                    EXHAUSTION OF ADMINISTRATIVE PROCEDURES

  6.     Plaintiff, MARISABEL JIMINEZ, timely filed with the Equal Employment Opportunity

  Commission (“EEOC”) a Charge of Discrimination against Defendant, E-Z WELD GROUP,

  LLC. Plaintiff, MARISABEL JIMINEZ, received a Notice of the Right to Sue from EEOC

  within ninety (90) days of the filing of this Complaint. A copy of the each Right to Sue Notice

  Letter from the EEOC is attached as Exhibit “1".

                                              PARTIES

  7.     At all times material to this action, Plaintiff, MARISABEL JIMINEZ, is/was a resident(s)

  of Palm Beach County, Florida, is over the age of 18, and is otherwise sui juris.

  8.     At all relevant times, Defendant, E-Z WELD GROUP, LLC, is a Florida limited liability

  company, located in Palm Beach County, Florida.

  9.     Plaintiff has satisfied all conditions precedent prior to bringing an action under Title VII

  of the Civil Rights Act of 1964, as amended.

                                   FACTUAL ALLEGATIONS

  9.     At all relevant times, Defendant, E-Z WELD GROUP, LLC, [Hereinafter, “ E-Z

  WELD”], was/is engaged in an industry affecting commerce.

  10.    At all relevant times, Defendant, E-Z WELD, employed Plaintiff, MARISABEL

  JIMINEZ, within the meaning of 42 U.S.C. § § 2000e-(b).



                                             Page 2 of 18
Case 9:20-cv-80205-AHS Document 1 Entered on FLSD Docket 02/12/2020 Page 3 of 18



  11.    Defendant, E-Z WELD, engaged in policies and practices which are/were willfully,

  intentionally and unlawfully discriminatory against Plaintiff on the basis of her race (Black) and

  her national origin/ancestry (Puerto Rican-American).

  12     Plaintiff, JIMINEZ, sues Defendant, E-Z WELD, and re-alleges paragraphs 1 through 11,

  as if fully set forth herein and are incorporated by this reference.

  13.    Plaintiff, JIMINEZ, is a Black female of Puerto Rican-African descent and ancestry,

  protected under Title VII (42 U.S.C. § § 2000e-b).

  14.    Defendant, E-Z WELD, is an employer within the meaning of Title VII (42 U.S.C. § §

  2000e-b). Moreover, at all times material hereto, Plaintiff, JIMINEZ, is/was employed by

  Defendant, E-Z WELD, as a full-time Administrative Assistant/Accounts Payable Clerk.

  Plaintiff’s normal work hours at E-Z WELD, at times, varied from week to week.

  15.    Plaintiff’s work duties as an Administrative Assistant/Accounts Payable Clerk involved

  working closely with E-Z WELD’s Operations Manager, among other things. JIMINEZ, at all

  times material, was qualified for her position as an Administrative Assistant/Accounts Payable

  Clerk, and was performing her job satisfactorily.

  16.     Typically, Plaintiff’s work hours began at 8:00 a.m. Her office was situated in E-Z

  WELD’s Administrative Department which was indoors. E-Z WELD’S production and

  warehouse workers began their shifts at 6:00 a.m., and/or 7:00 a.m. Because Plaintiff arrived to

  work later than E-Z WELD’s production and warehouse workers did, she frequently saw that

  there was no open available parking spaces that were close to her office’s area. Production and

  warehouse workers occupied all of the available parking space inside the gate on either side of

  the Administrative Building. The only available spaces to park were the furthest from the

  Administrative Building. Production and warehouse workers and staff could see Plaintiff’s

                                              Page 3 of 18
Case 9:20-cv-80205-AHS Document 1 Entered on FLSD Docket 02/12/2020 Page 4 of 18



  vehicle pull in as she arrived to work. Once Plaintiff parked and exited her vehicle, production

  and warehouse workers and staff were able to see her walk passed them while she was heading to

  her office. Whenever Plaintiff passed the maintenance building to report to work, leave and

  return from lunch, or leave for the day, Plaintiff would hear loud whistling and loud comments

  about her (Plaintiff’s) derriere (butt). Plaintiff would hear comments like, “Damn she’s fine!”,

  being uttered. This behavior on the part of E-Z WELD’s production and warehouse

  (maintenance) workers was continuous throughout Plaintiff’s employment with Defendant.

  17.    On several occasions Plaintiff observed one of E-Z WELD’s warehouse employees, by

  the name of Greg Ponder, stare at Plaintiff with his eyes bulging as Plaintiff was passing by him.

  Furthermore, Mr. Ponder would grab his crotch as he stared at Plaintiff’s rear end. Plaintiff

  further heard him blurt out to other male employees, “Damn she gotta a big ass!” Plaintiff dealt

  with these types of behavior daily, usually anytime Plaintiff walked by or through the (production

  and) warehouse area.

  18.    On other occasions Mr. Ponder would stop whatever he was doing to watch Plaintiff and

  he would make inappropriate comments, of a sexual nature, about Plaintiff’s body, primarily

  about her butt: “She got a nice fat ass! When are you going to let me tap that ass? ”

  19.    On another occasion, Plaintiff was approached by German Vargas, a maintenance worker

  at E-Z Weld, while Plaintiff was walking to her car. Mr. Vargas asked Plaintiff if she was okay.

  Plaintiff replied that she was catching a cold. Mr. Vargas replied, “Oh, you are just sick from a

  lack of sex.” At the end of the business day, Plaintiff went to E-Z WELD’s Human Resources

  Office and reported to Beverly Banks, the Human Resources Manager. Plaintiff explained to Ms.

  Banks that Plaintiff needed advice on how to handle this situation and that Plaintiff needed E-Z

  WELD’s management to intervene because Plaintiff felt uncomfortable about how she was being

                                             Page 4 of 18
Case 9:20-cv-80205-AHS Document 1 Entered on FLSD Docket 02/12/2020 Page 5 of 18



  treated. Ms. Banks quickly became angered and spoke to Plaintiff in an elevated tone of voice.

  Plaintiff also spoke with her supervisor/manager, David Jaco, about a meeting Plaintiff had with

  Human Resources and Plaintiff informed Mr. Jaco that she (Plaintiff) was uncomfortable about

  Human Resources’ attitude towards Plaintiff’s reports of the incidents to Human Resources. Mr.

  Jaco met with Human Resources and Plaintiff. Because of David Jaco’s intervention, Human

  Resources promised to give Plaintiff a key to a back gate that she could access in order for her to

  park closer to her office and be able to avoid walking by and through the area where production

  and maintenance workers were. Plaintiff made repeated requests to Human Resources for the

  key to the back gate, but Human Resources never provided Plaintiff with the key to the back gate

  as promised in the meeting with David Jaco. Shortly thereafter, Plaintiff received a written

  performance warning for Human Resources. Prior to that, Plaintiff had not been warned or

  counseled by her supervisor/manager, Mr. Jaco, or anyone in management during for the entire

  time that Plaintiff worked for E-Z WELD.

  20.    In March 2018, Plaintiff overheard a conversation between two co-workers, (Connie

  Presinger and Martha Campos), discussing and laughing about the details of Plaintiff’s sexual

  harassment complaint to Human Resources. Plaintiff felt upset because such information should

  have been kept confidential by Human Resources.

  21.    At the end of March 2018, and beginning of April 2018, Plaintiff was sexually harassed

  by “Cleveland LNU”, who was a maintenance worker. As Plaintiff was walking out of the break

  room, “Cleveland LNU” held the door open for Plaintiff and motioned for Plaintiff to come

  through the door as Plaintiff did. While exiting the door, “Cleveland LNU” was squeezing

  himself (against) Plaintiff, and he rubbed his private parts against Plaintiff’s buttocks while at the

  same time making a groan sound. Plaintiff could feel that “Cleveland’s” penis was fully erect,


                                              Page 5 of 18
Case 9:20-cv-80205-AHS Document 1 Entered on FLSD Docket 02/12/2020 Page 6 of 18



  since he rubbed it against Plaintiff’s buttocks. Plaintiff screamed at him out loud, not to do that.

  Mr. Jaco, Plaintiff’s supervisor/manager, overheard Plaintiff and came out to see what happened.

  Mr. Jaco called Plaintiff into his office where she (Plaintiff) explained to Mr. Jaco what had just

  happened. Moreover, Plaintiff told Mr. Jaco that she (Plaintiff) did not feel comfortable going to

  Human Resources because Human Resources had done nothing to stop the prior sexual

  harassment incidents that she (Plaintiff) had complained about in the past. Plaintiff also told Mr.

  Jaco that she felt that she was being retaliated by Human Resources because Human Resources

  had done nothing to protect Plaintiff from sexual harassment.

  22.    During that meeting, Mr. Jaco offered Plaintiff a full-time and permanent position, but

  stated that he needed to get Human Resources’ approval first. Mr. Jaco also reinforced to

  Plaintiff that her work performance was excellent and that Plaintiff was not in danger of losing

  her job. Finally, Mr. Jaco allowed Plaintiff to leave work early that day.

  23.    Plaintiff also received sexually-charged and explicit text messages on her personal cell

  phone from Patrick Trevino. Alexis Badell was the Operations Manager for whom Mr. Trevino

  worked. Mr. Trevino, had, on several occasions, come to Plaintiff’s desk to hang out, waiting for

  Plaintiff to be alone in her office and once she was alone, would harass Plaintiff. Mr. Trevino

  would watch to see when Plaintiff was leaving and would walk out behind her, sexually

  harassing Plaintiff. Furthermore, on several occasions, Mr. Trevino grabbed Plaintiff and

  touched Plaintiff’s breasts and butt. Because Plaintiff’s prior complaints to Human Resources

  had fallen on deaf ears, Plaintiff tried to handle the situation herself, befriending Mr. Trevino

  (the Harasser) to see if he would stop. It did not work; Mr. Trevino continued. So Plaintiff

  changed her phone number. Suddenly, Mr. Trevino sent requests to Plaintiff’s Facebook page.

  Plaintiff became very anxious. Plaintiff would shake while sitting at her desk sometimes and


                                             Page 6 of 18
Case 9:20-cv-80205-AHS Document 1 Entered on FLSD Docket 02/12/2020 Page 7 of 18



  would sweat profusely. In fact, on several occasions, Plaintiff had a break-down and would go to

  the bathroom to cry.

  24.    On one occasion, Plaintiff was working on a project with Mr. Leo Hernandez, who is the

  Purchasing Manager at E-Z WELD. Suddenly, Plaintiff received a text message, via Facebook

  Messenger, from Mr. Trevino, which text message was embedded with a picture of a penis

  (presumably, Mr. Trevino’s). The lewd and offensive nature of the text message with the

  attached photographic image caused Plaintiff to break down, crying from the feelings of

  helplessness and hopelessness.

  25.    In order to prevent further sexual harassment, Plaintiff would wear her uniform shirt

  untucked, which she did to cover her butt. Plaintiff would avoid eating lunch on the premises.

  Plaintiff was asked to work overtime, but Plaintiff declined for fear that Plaintiff would be

  working alone in the office with nobody there to defend Plaintiff.

  26.    Plaintiff’s sought the help of Alexis Badell, the operation manager for Mr. Trevino, by

  emailing from her private email about the sexual harassment that Plaintiff was being subjected to

  at E-Z WELD.

  27.    In the month of May 2018, Defendant E-Z WELD reduced Plaintiff’s work hours from 40

  to 32.50 hours, claiming that it was due to a decline in sales. In July 2018, Plaintiff’s supervisor/

  manager, David Jaco, informed her that she would be taken off the schedule, meaning she was

  being “fired”. Plaintiff asked David if she could remain on the schedule until she found new

  employment.

  28.    In July 2018, Defendant, E-Z WELD, gave Abby Roman time off and agreed to allow her

  to make that time off later on, so that she Ms. Roman would not lose any income due to her

  absence. However, when Plaintiff asked her supervisor/manager (Mr. Jaco) for the same


                                             Page 7 of 18
Case 9:20-cv-80205-AHS Document 1 Entered on FLSD Docket 02/12/2020 Page 8 of 18



  opportunity and treatment, Mr. Jaco, who seemingly agreed, responded that Human Resources

  needed first to approve Plaintiff’s request. Plaintiff then asked Human Resources, which denied

  Plaintiff the same opportunity that had been given to Ms. Roman. Because of the denial of the

  Plaintiff’s request, Plaintiff was visible upset and went to her office to cry. Shortly afterwards,

  Plaintiff was summoned to meet with the CFO Richard Gutske at the Human Resources’ office,

  at which time she was terminated from her employment, effective immediately. Plaintiff was

  given a Release to sign and Plaintiff declined to sign it.

  29.     Plaintiff had been an Administrative Assistant/Accounts Payable Clerk with Defendant

  for a few months. Plaintiff is a Black female of Puerto Rican ancestry/descent, working in an

  environment at E-Z WELD that is predominantly male and White/Hispanic. Plaintiff had to walk

  through an area where most of the males co-workers routinely made comments about Plaintiff’s

  derriere, which made Plaintiff to feel uncomfortable. Plaintiff’s complained to Human

  Resources and to management that she was feeling uncomfortable by her male co-workers’

  comments and behaviors. Human Resources and management did nothing about it. In fact, one

  day, one of her male co-workers touched Plaintiff’s buttocks while she was walking and passing

  them.

  30.     Plaintiff made repeated complaints to Defendant E-Z WELD’s Human Resources

  Department about the hostile work environment created by her male co-workers, particularly

  those in the production and warehouse parts of E-Z WELD’s business, who Plaintiff regularly

  encountered when she arrived and left work.

  31.     Plaintiff started at E-Z WELD as a temporary employee in November 2017, as part of its




                                              Page 8 of 18
Case 9:20-cv-80205-AHS Document 1 Entered on FLSD Docket 02/12/2020 Page 9 of 18



  Administrative Team. Because of Plaintiff’s satisfactory performance, Defendant offered

  Plaintiff a position as an “Accounts/Payable Clerk”, working with and reporting directly to the

  Defendant’s controller, David Jaco.

  32.    Defendant engaged in policies and practices by and through the management of its

  company, which evidence a pattern and practice of willful and intentional discrimination against

  the Plaintiff on the basis of her race and sex and in retaliation of her protected conduct. These

  policies and practices include, but are not limited to, the following:

         a.      Verbally harassing Plaintiff and other similarly situated, in an effort to secure
                 Plaintiff’s resignation and/or termination;

         b.       Creating policies whereby employees who voiced concerns regarding
                 discriminatory practices and/or hostile work environment were subject to greater
                 scrutiny;

         c.      Creating a hostile working environment by intimidating, threatening and coercing
                 Plaintiff on the basis of her sex, race and protected speech.

  33.    The alleged reasons for Plaintiff’s termination were false and therefore constitute pretext

         for terminating Plaintiff’s employment.

  34.    As direct result of these actions, Plaintiff has been caused to suffer loss of income,

         increased levels of stress, emotional and mental suffering.

  35.    Defendant’s actions were done maliciously and/or done with reckless indifference to the

         Plaintiff’s federally protected rights.

                                     COUNT I
              VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
               RACE , COLOR AND NATIONAL ORIGIN DISCRIMINATION

  36.    Plaintiff sues Defendant and re-alleges Paragraphs 1 through 35, as if fully incorporated

  therein by this reference.

  37.    This action is based upon Race, Color and National Origin under Title VII.

  38.     E-Z WELD has fifteen (15) or more employees for each working day in each of the

                                              Page 9 of 18
Case 9:20-cv-80205-AHS Document 1 Entered on FLSD Docket 02/12/2020 Page 10 of 18



  twenty or more weeks in calendar years 2016, 2017, 2018, and 2019, respectively.

  39.    Plaintiff is Black, of Puerto Rican national origin and descent and is a member of a

  protected group.

  40.    E-Z WELD has discriminated against Plaintiff on the basis of her race, national origin

  and sex in matters of discipline, subjective decision-making policies, termination and other terms

  and conditions of employment, which have resulted in disparate impact and treatment of

  Plaintiff, including, but not limited to, engaging in the following conduct:

  i)     telling Plaintiff that because she (Plaintiff) was of Puerto Rican descent, she should
         understand the ways of Spanish men, following her complaints about being the subject of
         remarks, comments and sexual gestures made towards her;

  ii)    being told by management that she should be able to handle herself and not get upset by
         her being stereotyped as a Puerto Rican woman with a shapely rear end because Puerto
         Rican women are known for having very shapely rear-ends;

  iii)   being stereotyped that, as a Puerto Rican female, she was naturally flirtatious and
         sexually-charged like all Puerto Rican women;

  iv)    being told that the remarks, comments and sexual gestures made towards her should not
         be offensive since she was an attractive women;

  v)     even after repeatedly voicing how uncomfortable she felt with the remarks, comments
         and sexual gestures that were made towards her, she was encouraged by management to
         laugh it off because she was Puerto Rican and that she was taking things too seriously and
         reading too much into things;

  vi)    was repeatedly told and made to feel that, as a Puerto Rican, she was inferior, that
         everyone knew that Puerto Ricans do not speak proper Spanish and that Puerto Ricans are
         a lower class because they are from the from the Caribbean and are more African in
         descent, compared to South Americans, who are more of White, European descent.

  41.    E-Z WELD’s actions and omissions discriminated against Plaintiff on the basis of her

  race and sex in violation of the Title VII and the Civil Rights Act of 1991, by instituting and

  conducting a systematic pattern and practice of sex and race discrimination in an effort to create a

  hostile working environment and resulting in Plaintiff’s termination.

  42.    Plaintiff performed her job satisfactorily.

                                            Page 10 of 18
Case 9:20-cv-80205-AHS Document 1 Entered on FLSD Docket 02/12/2020 Page 11 of 18



  43.     E-Z WELD treated similar-situated employees outside of the Plaintiff’s protected class

  more favorably.

  44.     E-Z WELD’s conduct violated Title VII in that the Plaintiff was discriminated against on

  the basis of her Race, Color and/or National Origin.

  45.     As a the direct and proximate result of the wrongful action of E-Z WELD’s policies and

  practices regarding employment, Plaintiff was caused to suffer lost wages, loss of future earning

  capacity, loss of benefits in general, loss of raises, mental anguish, loss of dignity,

  embarrassment, humiliation, and other intangible injuries and other directly and indirectly to

  suffer such losses in the future.

  46.     Because of such conduct, Plaintiff suffered severe emotional distress, embarrassment

  and humiliation.

  47.     Defendant’s actions were done maliciously and/or done with reckless indifference to the

  Plaintiff’s federally protected rights.

          WHEREFORE, Plaintiff, MARISABEL JIMINEZ, prays that this Court:

          a.      Advance this case on the docket;

          b.      Issue a declaratory judgment that Defendant’s practices toward Plaintiff violated

                  her rights under Title VII;

          c.      Enjoin Defendant, its employees and supervisory staff from continuing or

                  maintaining the policy, practice, or custom of denying, abridging, withholding, or

                  conditioning the rights of employees on the basis of their race, color or national

                  origin, which rights are secured by Title VII.

          d.      Order Defendant to remedy the racial discrimination against Plaintiff by: (1)

  Paying appropriate back pay; (2) Paying prejudgment interest; (3) Paying front pay in lieu of

  reinstatement; and (4) Providing any other relief that this Court deems appropriate.

                                                Page 11 of 18
Case 9:20-cv-80205-AHS Document 1 Entered on FLSD Docket 02/12/2020 Page 12 of 18



         e.        Enter a Judgment against Defendant for Compensatory Damages;

         f.        Enter a Judgment against Defendant for punitive damages; and

         g.        Enter a Judgment against Defendant for costs, and a reasonable award of

                   attorneys’ fees pursuant to Title VII.

                                             COUNT II
                                   § 1981 RACE DISCRIMINATION

  48.    Plaintiff re-alleges and incorporates by reference paragraph 1 through 35, as if fully set

  forth herein.

  49.    This is a claim to redress unlawful discrimination on the basis of race in violation of 42

  U.S.C. § 1981.

  50.    E-Z WELD has discriminated against Plaintiff on the basis of her race in matters of

  discipline, subjective decision making policies, termination and other terms and condition of

  employment which have resulted in disparate impact and treatment of Plaintiff.

  51.    E-Z WELD’s actions discriminated against Plaintiff on the basis of her race in

  violation of the Civil Right Act of 1981, by instituting and conducting a systematic pattern and

  practice of race discrimination in an effort to create a hostile working environment and resulting

  in Plaintiff’s termination. Examples of E-Z WELD’s discriminatory conduct include, but not are

  not limited to, the following:

         i).       telling Plaintiff that because she (Plaintiff) was of Puerto Rican descent, she
                   should understand the ways of Spanish men, following her complaints about being
                   the subject of remarks, comments and sexual gestures made towards her;

         ii)       being told by management that she should be able to handle herself and not get
                   upset by her being stereotyped as a Puerto Rican woman with a shapely rear end
                   because Puerto Rican women are known for having very shapely rear-ends;



                                              Page 12 of 18
Case 9:20-cv-80205-AHS Document 1 Entered on FLSD Docket 02/12/2020 Page 13 of 18



          iii)    being stereotyped that, as a Puerto Rican female, she was naturally flirtatious and
                  sexually-charged like all Puerto Rican women;

          iv)     being told that the remarks, comments and sexual gestures made towards her
                  should not be offensive since she was an attractive women;

          v)      even after repeatedly voicing how uncomfortable she felt with the remarks,
                  comments and sexual gestures that were made towards her, she was encouraged
                  by management to laugh it off because she was Puerto Rican and that she was
                  taking things too seriously and reading too much into things;

          vi)     was repeatedly told and made to feel that, as a Puerto Rican, she was inferior, that
                  everyone knew that Puerto Ricans do not speak proper Spanish and that Puerto
                  Ricans are a lower class because they are from the from the Caribbean and are
                  more African in descent, compared to South Americans, who are more of White,
                  European descent.

  52.     As the direct and proximate result of the wrongful actions of E-Z WELD, Plaintiff was

  caused to suffer lost wages, loss of future earning capacity, loss of benefits in general, loss of

  raises, mental anguish, loss of dignity, embarrassment, humiliation, and other intangible injuries

  and other directly and indirectly related expenses. These loses are continuing and the Plaintiff

  will continue to suffer such losses in the future.

  53.     Because of such conduct, Plaintiff suffered severe emotional distress, embarrassment

  and humiliation.

  54.     Defendant’s action were done maliciously and/or done with reckless indifference to the

  Plaintiff’s federally protected rights.

          WHEREFORE, Plaintiff, MARISABEL JIMINEZ, prays that this Court:

          a.      Advance this case on the docket;

          b.      Issue a declaratory judgment that Defendant’s practices toward Plaintiff violated

                  her rights under Title VII;



                                                Page 13 of 18
Case 9:20-cv-80205-AHS Document 1 Entered on FLSD Docket 02/12/2020 Page 14 of 18



         c.      Enjoin Defendant, its employees and supervisory staff from continuing or

                 maintaining the policy, practice, or custom of denying, abridging, withholding, or

                 conditioning the rights of employees on the basis of their race, color or national

                 origin, which rights are secured by Title VII.

         d.      Order Defendant to remedy the racial discrimination against Plaintiff by: (1)

                 Paying appropriate back pay; (2) Paying prejudgment interest; (3)

                 Paying front pay in lieu of reinstatement; and (4) Providing any other relief that

                 this Court deems appropriate.

         e.      Enter a Judgment against Defendant for compensatory damages;

         f.      Enter a Judgment against Defendant for punitive damages; and

         g.      Enter a Judgment against Defendant for costs, and a reasonable award of

                 attorneys’ fees pursuant to Title VII.

                                        COUNT III
                                TITLE VII AND SECTION 1981
                               HOSTILE WORK ENVIRONMENT

  55.    Plaintiff sues Defendant and re-alleges Paragraph 1 through 35, as if fully incorporated

  therein by this reference.

  56.    Plaintiff was subjected to a hostile work environment based on sex as set out above.

  57.    The harassment was unwelcome based on sex and were severe and pervasive so that it

  affected the terms and conditions of the Plaintiff’s employment and defendant is liable for such

  harassment. The harassment was continuing in nature.

  58.    Plaintiff and others objected to and complained about the harassing conduct; however,

  Defendant failed to take prompt, effective remedial action.


                                            Page 14 of 18
Case 9:20-cv-80205-AHS Document 1 Entered on FLSD Docket 02/12/2020 Page 15 of 18



  59.     Defendant did not appropriately handle the complaints of harassments from the Plaintiff

  and others.

  60.     The Plaintiff found that sexually hostile work environment to be humiliating, offensive,

  unfair and in violation of her rights under Title VII and under Section 1981 and she suffered

  mental suffering and anguish as a direct result.

  61.     Defendant made no reasonable effort to utilize, publicize or enforce an effective company

  anti-harassment policy.

  62.     Defendant is directly liable for the sexual harassment and authorized and/or ratified said

  conduct. Defendant failed to take prompt effective remedial action upon notice of the sexual

  harassment of the Plaintiff.

  63.     Defendant’s actions were done maliciously and/or done with reckless indifference to the

  Plaintiff’s federally protected rights.

  64.     Because of such conduct, Plaintiff suffered severe emotional distress, embarrassment

  and humiliation.

          WHEREFORE, Plaintiff, MARISABEL JIMINEZ, prays that this Court:

          a.      Issue a declaratory judgment that Defendant’s practices toward Plaintiff violated

                  her rights under Title VII;

          b.      Enjoin Defendant, its employees and supervisory staff from continuing or

                  maintaining the policy, practice, or custom of denying, abridging, withholding, or

                  conditioning the rights of employees on the basis of their race, color or national

                  origin, which rights are secured by Title VII.

          c.      Order Defendant to remedy the racial discrimination against Plaintiff by: (1)


                                                Page 15 of 18
Case 9:20-cv-80205-AHS Document 1 Entered on FLSD Docket 02/12/2020 Page 16 of 18



  Paying appropriate back pay; (2) Paying prejudgment interest; (3) Paying front pay in lieu of

  reinstatement; and (4) Providing any other relief that this Court deems appropriate.

         d.      Enter a Judgment against the Defendant for compensatory damages;

         e.      Enter a Judgment against the Defendant for punitive damages; and

         f.      Enter a Judgment against the Defendant for costs, and a reasonable award of

                 attorneys’ fees pursuant to Title VII.

                                          COUNT IV
                                      RETALIATION CLAIM

  65.    Plaintiff sues Defendant and re-alleges Paragraph 1 through 35, as if fully incorporated

  therein by this reference.

  66.    Plaintiff filed a Complaint with Defendant, E-Z WELD, regarding concerns of the

  discriminatory/sexual harassment practices engaged in by Defendant’s production and

  maintenance workers and Plaintiff openly opposed the discriminatory actions and treatment by

  Defendant.

  67.    As a direct result of Plaintiff’s complaints to management of E-Z WELD, Defendant

  management did nothing to stop the harassment directly or indirectly, in retaliation for her open

  opposition and expression of concerns regarding possible sexual and discriminatory practices by

  E-Z WELD.

  68.    As a direct result of Plaintiffs’ complaints and opposition to discrimination, Plaintiff was

  disciplined, was denied time off, her work hours reduced and ultimately terminated from her

  employment with E-Z WELD.




                                            Page 16 of 18
Case 9:20-cv-80205-AHS Document 1 Entered on FLSD Docket 02/12/2020 Page 17 of 18



  69.     Plaintiff complained of a hostile work environment because of constant sexual

  harassment by the her co-workers, mainly the maintenance workers. Because of the Plaintiff’s

  repeated complaint about the harassment, Plaintiff was retaliated by the Defendant.

  70.     Defendant retaliated against Plaintiff by reducing Plaintiff’s work schedule from 40 hours

  per week to 32.50 hours per week.

  71.     Defendant’s Human Resources Department (&) its management retaliated against

  Plaintiff by refusing to give Plaintiff the key to the back gate for Plaintiff to park her car so that

  Plaintiff could avoid walking in the area where the production and maintenance workers were

  working.

  72.     Defendant, through its management, retaliated against Plaintiff by firing her (Plaintiff)

  because of Plaintiff’s complaining about sexual harassment by co-workers and the hostile work

  environment at E-Z WELD.

  73.     E-Z WELD violated Title VII in that E-Z WELD retaliated against Plaintiff for

  exercising her rights afforded her under Title VII.

  74.     Defendant E-Z WELD violated Plaintiff’s rights to the privilege of employment in

  violation of Title VII.

  75.     Defendant E-Z WELD retaliated against Plaintiff for the exercise of federally protected

  rights by her which prohibited and discriminatory pursuant to Title VII and 1981.

  76.     As the direct and proximate result of the wrongful actions of E-Z WELD, Plaintiff

  was caused to suffer lost wages, loss of future earning capacity, loss of raises, mental anguish,

  loss of dignity, embarrassment, humiliation, and other intangible injuries and other directly and




                                              Page 17 of 18
Case 9:20-cv-80205-AHS Document 1 Entered on FLSD Docket 02/12/2020 Page 18 of 18



  indirectly related expenses. These losses are continuing and Plaintiff will continue to suffer such

  losses in the future.

  77.     Defendant’s actions were done maliciously and/or done with reckless indifference to the

  Plaintiff’s federally protected rights.

  78.     Because of such conduct, the Plaintiff suffered severe emotional distress, embarrassment

  and humiliation.

          WHEREFORE, Plaintiff, MARISABEL JIMINEZ, demands judgment against the

  Defendant, E-Z WELD, for compensatory damages, in an amount not in excess of $300,000.00,

  in lieu of reinstatement, and demand of statutory interest, liquidated damages pursuant to 29

  U.S.C.§626(b) costs, reasonable attorney’s fees, and any other award the Court deems proper and

  fit.

                                  DEMAND FOR TRIAL BY JURY

          Plaintiff, MARISABEL JIMINEZ, demands a trial by jury in all matters so triable.

  Respectfully submitted on this       day of February , 2020.

                                            JAMES JEAN-FRANCOIS, P.A.
                                            Duty Free Americas, Suite 211
                                            6100 Hollywood Boulevard
                                            Hollywood, FL 33024
                                            Phone: (954) 987-8832
                                            Fax: (954) 987-2622
                                            E-mail address:
                                            (P)    jamesjeanfrancoisesq@hotmail.com
                                            (S)    jjonlaw@hotmail.com

                                                   James Jean-Francois /s/
                                            By: __________________________
                                               JAMES JEAN-FRANCOIS, ESQ.
                                               Fla. Bar # 0495115
                                               Attorney for Plaintiff


                                               Page 18 of 18
